Bliss, J.
(dissenting). This policy contained a supplementary provision, the heading of which read in part: “ Benefit for Total and Permanent Disability.” It then provided if proof should be presented to the company that the insured had become ££ totally disabled as the result of bodily injury or disease so as to be wholly *364prevented thereby from engaging in any occupation or employment for wage or profit,” certain benefits would accrue to him, one of which was the waiver of the payment of premiums due after the commencement of such disability. Another was certain monthly payments beginning with the fourth month from the commencement of disability and running throughout its continuance. There was a further provision that loss of sight of both eyes, the use of both hands or both feet or one hand and one foot should be considered as permanent total disability.
These terms of the contract are subject to two constructions. The first is that the benefits were to be had only in case of total disability alone. The most important provision is to the effect that if the insured should present due proof that he had become “ totally disabled,” then these benefits would be his. That is the reading of the paragraph which makes the provision for the payment of the benefits. It is to be noted that this paragraph does not say that the benefits would accrue if insured should present proof that he had become totally and permanently disabled. The ordinary policyholder reading this provision of the policy might well understand that total disability alone was all that was required to entitle him to the benefits under the supplementary provision. Further justification for this construction is found under the second subdivision relating to the benefits which states that the monthly payments were to continue only throughout the disability, thus implying and clearly recognizing the possibility of the cessation of the disability and its lack of permanence.
Under these circumstances we must place upon this policy the construction which is more favorable to the insured. It may well be that the company intended to provide these benefits only in case of the production of proof that the insured had become totally and permanently disabled, but it surely did not so state in the policy. It there agreed that the benefits should accrue upon proof that he had “ become totally disabled.”
Ginell v. Prudential Insurance Co. (205 App. Div. 494; revd., 237 N. Y. 554) is not in point because the policy there provided that the benefits should accrue in case of the production of proof by the insured that he had become “ permanently disabled ” and rendered “ wholly and permanently unable to engage in any occupation.” That language is quite different from the “ totally disabled ” provision in this policy.
Order appealed from reversed on the law, with ten dollars costs and disbursements, and defendant’s motion granted, with ten dollars costs,